Citation Nr: 0520299	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from August 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is appealing the initial assigned rating 
following an award of service connection for post-traumatic 
stress disorder (PTSD). 

In correspondence dated February 23, 2004, the RO advised the 
veteran that his appeal had been certified to the Board and 
that his records would be transferred to the Board.  The RO 
informed the veteran that he had 90 days from the date of the 
letter, or until the Board issued a decision in his case, 
whichever came first, to do a number of actions that included 
"[s]end[ing] the Board additional evidence concerning [his] 
appeal."  The RO further informed the veteran that if he 
waited more than 90 days to take any of the actions discussed 
therein, he must explain to the Board in writing why he could 
not send his request or new evidence to the Board on time.  
The RO noted that it would be up to the Board to determine 
whether to grant his request or accept his new evidence.  

In June 2005, the Board received from the RO additional 
evidence (undated report on a psychological evaluation 
prepared by Dr. M.C.) from the veteran, which was initially 
received by the RO in May 2005.  As the Board received the 
new evidence over 90 days from the date of the February 23, 
2004 certification letter to the veteran, the Board must 
consider whether to accept this evidence.  After a review of 
the new evidence, the Board finds that this evidence should 
be accepted because it is relevant to the question pertaining 
to the severity of the veteran's PTSD.  The new evidence, 
however, is unaccompanied by a waiver of the RO's right to 
initial consideration of this evidence.  See Board of 
Veterans' Appeals:  Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (September 3, 2004) (to be 
codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  Also, the Board 
finds that the psychological evaluation is inadequate for 
rating purposes and that a VA examination is necessary to 
properly evaluate the claim.  Therefore, the Board will 
remand the veteran's case to the RO for its consideration of 
the new evidence and for authorization of a VA Compensation 
and Pension examination.  Id.; 38 C.F.R. § 3.326(a) (2004).    

The claims file indicates that the veteran previously 
declined to report to a VA examination scheduled in 
connection with his claim for June 2003.  According to a May 
2003 statement, the veteran contended that he submitted 
adequate medical information for rating purposes, so he 
maintained that it was unnecessary to submit to an 
examination.  The RO scheduled the veteran for another VA 
examination after the veteran expressed disagreement in the 
August 2003 Notice of Disagreement as to the initial 
disability rating assigned.  The veteran failed to report to 
the scheduled examination in October 2003 for no known reason 
other than perhaps the veteran continued to feel that he had 
already submitted adequate medical evidence.  The Board notes 
that as between VA and the veteran, it is for agency 
decisionmakers to decide whether evidence is adequate for 
rating purposes-not the veteran.  VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of a claimant to cooperate with VA.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2004).  Even though 
the veteran has displayed a certain disinclination to fully 
cooperate with the process in failing to report to two VA 
examinations, he will be afforded one last opportunity to 
present for a VA Compensation and Pension examination, which 
is necessary for rating purposes.  If the veteran fails to 
report to the examination, the claim will be rated based on 
the evidence of record and may result in an adverse 
determination.  38 C.F.R. § 3.655(b) (2004).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination for the purpose 
of assessing the current degree of social 
and industrial impairment resulting from 
his service-connected PTSD.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
offer an opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score), and an explanation 
of what the assigned GAF score 
represents.  The examiner should also 
comment on the impact that the veteran's 
PTSD has on his ordinary activities and 
his ability to obtain and maintain 
gainful employment.  The claims folder 
should be made available to the examiner 
for review and the examiner is requested 
to note that the file was available.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




